 Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 1 of 29 PageID #: 2887



                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE
In re:                                                         )   Chapter 11
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                        )   Case No. 19-11466 (KG)
                                                               )
                                      Debtors.                 )   Jointly Administered
                                                               )
UNITED STATES OF AMERICA                                       )
                                                               )
                                      Appellant,               )   BAP No. 19-51
                                                               )
                          v.                                   )   Case No. 19-cv-01711-RGA
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,                         )
                                                               )
                                      Appellees.               )

           ANSWERING BRIEF OF APPPELLEE CENTER CITY HEALTHCARE, LLC,
                     d/b/a HAHNEMANN UNIVERSITY HOSPITAL

                            SAUL EWING ARNSTEIN & LEHR LLP
  Mark Minuti (DE Bar No. 2659)              Jeffrey C. Hampton
  Monique B. DiSabatino (DE Bar No. 6027)    Adam H. Isenberg
  1201 N. Market Street, Suite 2300          Aaron S. Applebaum (DE Bar No. 5587)
  P.O. Box 1266                              Centre Square West
  Wilmington, DE 19899                       1500 Market Street, 38th Floor
  Telephone: (302) 421-6800                  Philadelphia, PA 19102
  Fax: (302) 421-5873                        Telephone: (215) 972-7777
  mark.minuti@saul.com                       Fax: (215) 972-7725
  monique.disabatino@saul.com                jeffrey.hampton@saul.com
                                             adam.isenberg@saul.com
                                             aaron.applebaum@saul.com


  Dated: November 5, 2019


  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.


  36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 2 of 29 PageID #: 2888



                                                      TABLE OF CONTENTS

                                                                                                                                         Page

PRELIMINARY STATEMENT ................................................................................................. 1


ISSUES PRESENTED ON APPEAL AND STANDARD OF REVIEW................................. 4


STATEMENT OF THE CASE .................................................................................................... 6
          A.      The Residency Program Sale Motion ............................................................................. 6

          B.      The Auction and Winning Bid ........................................................................................ 7

          C.      The Consortium .............................................................................................................. 8

          D.      The Bankruptcy Court’s Ruling ...................................................................................... 9


SUMMARY OF ARGUMENT .................................................................................................. 10


ARGUMENT ............................................................................................................................... 10
     I. THE BANKRUPTCY COURT CORRECTLY CONCLUDED THAT HAHNEMANN’S
        MEDICARE PROVIDER AGREEMENT IS A STATUTORY ENTITLEMENT THAT
        MAY BE SOLD UNDER SECTION 363 OF THE BANKRUPTCY CODE, AND NOT
     AN EXECUTORY CONTRACT ............................................................................................ 10

          A.      Hahnemann’s Medicare Provider Agreement is a Statutory Entitlement ..................... 10

          B.      The Affordable Care Act’s Redistribution Scheme is Inapplicable.............................. 13

    II.        THE BANKRUPTCY COURT CORRECTLY CONCLUDED THAT THE SALE IS
               PERMISSIBLE UNDER APPLICABLE MEDICARE STATUTES AND
               REGULATIONS............................................................................................................... 14

          A.      42 C.F.R. § 489.18 Does Not Limit Assignments of Provider Agreements ................. 15

          B.      The Bankruptcy Court Correctly Concluded that the Sale Complies with
                  42 C.F.R. § 489.18 and is a CHOW.............................................................................. 17

    III. THE BANKRUPTCY COURT CORRECTLY CONCLUDED THAT HAHNEMANN
         REMAINED IN BUSINESS AND THAT ITS MEDICARE PROVIDER AGREEMENT
         HAD NOT BEEN TERMINATED ................................................................................... 18




                                                                         i
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 3 of 29 PageID #: 2889



    IV. THE BANKRUPTCY PROPERLY EXERCISED ITS JURISDICTION IN APPROVING
        THE SALE AND OVERRULING CMS’S OBJECTIONS .............................................. 20

    V.       CMS’S UNILATERAL ACTIONS SHOULD NOT PROHIBIT HAHNEMANN AND
             JEFFERSON FROM CLOSING ON THE SALE ............................................................. 21


CONCLUSION ........................................................................................................................... 23


BANKRUPTCY RULE 8015(A)(7)(C) CERTIFICATION .................................................... 24




                                                                   ii
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 4 of 29 PageID #: 2890



                                                TABLE OF AUTHORITIES

FEDERAL CASES

Germantown Hospital & Medical Center v. Heckler, 590 F.Supp. 24 (E.D. Pa.
   1983), aff’d, Germantown Hospital & Medical Center v. Schweiker, 738 F.2d
   631 (3d Cir. 1984) ....................................................................................................................11

Hollander v. Brezenoff, 787 F.2d 834 (2d Cir. 1986)....................................................................11

In re Access Beyond Technologies, Inc., 237 B.R. 32 (Bankr. D. Del. 1999) ..............................12

In re Application of Adan, 437 F.3d 381 (3d Cir. 2006) .........................................................14, 19

In re B.D.K. Health Management, Inc., 1998 WL 34188241, Case No. 98-00609
    (Bankr. M.D. Fla. Nov. 16, 1998) ............................................................................................11

In re Columbia Gas Sys. Inc., 50 F.3d 233 (3d Cir. 1995) ............................................................12

In re Exide Technologies, 607 F.3d 957 (3d. Cir. 2010) .........................................................12, 13

In re Fugazy Express, Inc., 124 B.R. 426 (S.D.N.Y. 1991)...........................................................13

In re Kings Terrace Nursing Home and Health Related Facility, 1995 WL 65531
    (Bankr. S.D.N.Y. 1995), aff’d, 184 B.R. 200 (S.D.N.Y. 1995)...............................................11

In re SuperMedia, Inc., 2013 WL 5567838, Case No. 13-10545(KG) (Bankr. D.
    Del. Oct. 9, 2013).....................................................................................................................13

In re Tak Communications, 985 F.2d 916 (7th Cir. 1993) ............................................................13

In re University Medical Center, 973 F.2d 1065 (3d Cir. 1992) .........................................5, 11, 12

Manus Corp. v. NRG Energy, Inc. (In re O’Brien Envt’l. Energy, Inc.), 188 F.3d
  116 (3d Cir. 1999) ......................................................................................................................4

Matter of Benjamin, 932 F.3d 293 (5th Cir. 2019) ........................................................................21

Memorial Hosp. v. Heckler, 706 F.2d 1130 (11th Cir. 1983)........................................................11

PAMC, Ltd. v. Sebelius, 747 F.3d 1214 (9th Cir. 2014) ...............................................................11

United States v. Belletiere, 971 F.2d 961 (3d Cir. 1992).................................................................4

Wright v. Bayview Loan Svcs., LLC, 2014 WL 5817019, Case No. 2:11-CV-
   10267-CAS (C.D. Cal., Nov. 6, 2014) .......................................................................................5




                                                                    iii
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 5 of 29 PageID #: 2891



FEDERAL STATUTES

42 C.F.R. § 489.18 .............................................................................................................15, 16, 17

42 C.F.R. § 489.20 .........................................................................................................................16

42 U.S.C. § 405(h) ...................................................................................................................20, 21

42 U.S.C. § 13955cc ......................................................................................................................16

Affordable Care Act § 5506 .....................................................................................................13, 14

Social Security Act § 1871(a)(2) .............................................................................................16, 17

OTHER AUTHORITIES

Samuel R. Maizel and Jody A. Bedenbaugh, The Medicare Provider Agreement:
   Is It a Contract or Not? Any Why Does Anyone Care? The Business Lawyer,
   Vo. 71, Fall 2016, at 1207........................................................................................................13




                                                                     iv
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 6 of 29 PageID #: 2892



             The United States of America (the “United States”), on behalf of the Department of

Health and Human Services (“HHS”), acting through its designated component, the Centers for

Medicare and Medicaid Services (“CMS”), has appealed the Order Under 11 U.S.C. §§ 105,

106, 363, 365, 503, 507, and 527 (A) Approving Asset Purchase Agreement with Thomas

Jefferson University Hospitals, Inc., (B) Authorizing Sale of Certain of Debtor’s Assets Free and

Clear of Interests, (C) Authorizing Assumption and Assignment of Certain of the Debtor’s

Executory Contracts, and (D) Granting Related Relief (the “Sale Order”) [Appx. 562 to 790],1

entered by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”) in favor of Appellee Center City Healthcare, LLC, d/b/a Hahnemann University

Hospital (“Hahnemann”), one of the debtors and debtors in possession (the “Debtors”) in the

above-captioned bankruptcy cases (the “Chapter 11 Cases”). For the reasons set forth herein,

the Bankruptcy Court’s ruling and the Sale Order should be affirmed in all respects.

                                        PRELIMINARY STATEMENT

             Through the Sale Order, the Bankruptcy Court approved the Debtors’ proposed transfer

of Hahnemann’s graduate medical education training programs (the “Sale”) to Thomas Jefferson

University Hospitals, Inc. (“Jefferson”), acting on behalf of a consortium of non-profit entities

including Jefferson, Temple University Health System (“Temple”), Albert Einstein Health

Network (“Einstein”), Main Line Health, Inc. (“Main Line”), Christiana Care Health System

(“Christiana”), and The Cooper Health Systems, a New Jersey Non-Profit Corporation

(“Cooper” and, collectively with Jefferson, Temple, Einstein, Main Line and Christiana, the

“Consortium”).



1
             Citations herein to “Appx. __” are to pages of the Appendix to Answering Brief of Appellee Center City
             Healthcare, LLC d/b/a Hahnemann University Hospital, filed contemporaneously herewith.



36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 7 of 29 PageID #: 2893



             Without question, the Sale promotes the interests of the greater Philadelphia region.

Among other things, it will facilitate the long-term placement of medical residents in the

Philadelphia area, for the benefit of the entire community. The Sale also will provide critical

resources to local hospitals, especially Jefferson, Temple and Einstein, which already are

caring for a significant portion of the at-risk patient population historically served by

Hahnemann and employing a number of displaced physicians (including residents) and other

employees from Hahnemann. The Sale also will protect Hahnemann’s current and former

medical residents (and, by extension, former patients) by requiring and providing needed

funding for the purchase of their tail insurance coverage.

             The Sale also will result in a greatly needed influx of liquidity into the Debtors’

bankruptcy estates. Among other things, the Sale will provide the Debtors with urgently

needed funding to complete their wind-down of the operations of Hahnemann, continue

administering the Chapter 11 Cases, and continue operating St. Christopher’s Hospital for

Children (“St. Christopher’s”) during and through the completion of its own sale process.

             CMS’s objection before the Bankruptcy Court, and in this appeal, is based on a myopic

interpretation of Medicare regulations, and cannot be squared with CMS’s own past practices

and positions, the applicable provisions of Title 11 of the United States Code (the

“Bankruptcy Code”), the Social Security Act (the enabling statute of the Medicare program

that governs CMS’s operations), or even the plain language of CMS’s own regulations and

sub-regulatory guidance. While couched in context of a complex regulatory scheme, most of

CMS’s objections on appeal boil down to disagreements over the Bankruptcy Court’s factual

findings – which are subject to a clear error standard of review and should be given even more




                                                   2
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 8 of 29 PageID #: 2894



deference in light of CMS’s failure to introduce any evidence in support of its objections in the

proceedings below.

             For the reasons set forth below, this Court should affirm the Bankruptcy Court’s Sale

Order. First, Hahnemann’s Medicare provider number and provider agreement are statutory

entitlements and not executory contracts, and thus constitute property of Hahnemann’s

bankruptcy estate that may be sold free and clear under section 363 of the Bankruptcy Code.

Second, assignment of Hahnemann’s Medicare provider agreement and provider number fully

complies with all applicable Medicare statutes and regulations. Third, the Bankruptcy Court

correctly concluded, based on the evidence before it, that Hahnemann remained open and that

its Medicare provider agreement had not been terminated. Finally, fourth, the Bankruptcy

Court properly exercised its jurisdiction in ruling on the foregoing matters and issuing the Sale

Order, including with respect to the sale and assignment of Hahnemann’s Medicare provider

number and provider agreement.




                                                   3
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 9 of 29 PageID #: 2895



                   ISSUES PRESENTED ON APPEAL AND STANDARD OF REVIEW

             In CMS’s opening brief, CMS sets forth seven issues on appeal. CMS Opening Brief, at

pp. 2-3. Appellee submits that these issues can be reduced and simplified to the following

issues on appeal as follows:

                   1. Whether the Bankruptcy Court committed clear error in determining that
                      Hahnemann’s Medicare provider agreement is a statutory entitlement and not an
                      executory contract.

                   2. Whether the Bankruptcy Court had jurisdiction to conclude that Hahnemann’s
                      proposed assignment of its Medicare provider number and provider agreement
                      complies with applicable Medicare statutes and regulations.

                   3. Whether the Bankruptcy Court committed clear error in finding that
                      Hahnemann’s Medicare provider agreement had not terminated in light of the
                      fact that Hahnemann continued to conduct business.

                   4. Whether the Bankruptcy Court had jurisdiction to enjoin CMS and other parties
                      in interest to effectuate the Sale.

             The District Court “review[s] the Bankruptcy Court’s legal determinations de novo, its

factual findings for clear error, and its exercise of discretion for abuse thereof . . . . A

bankruptcy court abuses its discretion when its ruling is founded on an error of law or a

misapplication of law to the facts.” Manus Corp. v. NRG Energy, Inc. (In re O’Brien Envt’l.

Energy, Inc.), 188 F.3d 116, 122 (3d Cir. 1999) (internal quotations and citations omitted). A

finding is deemed “clearly erroneous” only where the reviewing court has a “firm conviction

that a mistake has been made.” United States v. Belletiere, 971 F.2d 961, 969 (3d Cir. 1992).

             The Bankruptcy Court’s decision was premised on the following factual

determinations that must be reviewed on a clearly erroneous standard:                  (a) whether

Hahnemann’s Medicare provider agreement is a statutory entitlement and not an executory

contract; (b) whether Hahnemann continued to operate its business; and (c) whether the Sale

constitutes a change of ownership (as described further below, a “CHOW”) in light of the



                                                     4
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 10 of 29 PageID #: 2896



unique circumstances of the case. The Bankruptcy Court’s legal conclusions, which should be

reviewed on a de novo standard, include: (x) whether a statement on an issue not before the

Court in In re University Medical Center, 973 F.2d 1065 (3d Cir. 1992) constitutes binding

precedent or dicta; and (y) whether applicable Medicare statutes and regulations prohibit the

Sale even in light of the Bankruptcy Court’s factual finding that the Sale constitutes a CHOW.

Determinations of the Bankruptcy Court’s underlying jurisdiction are also subject to a de novo

review. See, e.g., Wright v. Bayview Loan Svcs., LLC, 2014 WL 5817019, at *4, Case No.

2:11-CV-10267-CAS (C.D. Cal., Nov. 6, 2014).




                                              5
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 11 of 29 PageID #: 2897



                                      STATEMENT OF THE CASE

             A.         The Residency Program Sale Motion

             The Debtors filed the Chapter 11 Cases on June 30 and July 1, 2019 (collectively, the

“Petition Date”).            As of the Petition Date, Hahnemann operated a 496-bed tertiary care

academic medical center in Philadelphia. [Appx. 6]. Hahnemann was also the primary teaching

hospital for Drexel University d/b/a Drexel University College of Medicine. [Appx. 6].

Hahnemann’s Graduate Medical Education Residency Program (the “Residency Program”) was

one of the largest in the United States, comprising nearly 600 residents and over 100 fellows in a

wide range of specialties. [Appx. 6].

             On July 9, 2019, the Debtors filed the Debtors’ Motion for Entry of Orders (I)(A)

Establishing Bidding Procedures Relating to the Sale of the Debtors’ Residents Program Assets,

Including Approving a Break-Up Fee, (B) Establishing Procedures Relating to the Assumption

and Assignment of Certain Executory Contracts, Including Notice of Proposed Cure Amounts,

and (C) Approving the Form and Manner of Notice Relating Thereto, and (D) Scheduling a

Hearing to Consider the Proposed Sale; and (II)(A) Approving the Sale of the Debtors’

Residents Program Assets Free and Clear of Liens, Claims, Encumbrances and Interests, and

(B) Authorizing the Assumption and Assignment of Certain Executory Contracts; and

(III) Granting Related Relief          (the “Residency Program Sale Motion”) [Appx. 1 to 97].

Through the Residency Program Sale Motion, the Debtors sought to sell Hahnemann’s

Residency Program to Tower Health (“Tower”), as the stalking horse bidder (the “Stalking

Horse Bidder”), or such other successful bidder (the “Successful Bidder”) as determined

through a competitive bidding and auction process.

             On July 19, 2019, the Debtors filed the proposed stalking horse asset purchase agreement

with Tower reflecting the terms of its stalking horse bid (the “Stalking Horse APA”) [Appx.

                                                    6
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 12 of 29 PageID #: 2898



114 to 170]. In summary, the Stalking Horse APA reflected a purchase price of $7,500,000, of

which $3,000,000 would be placed into escrow to cover the following items: (a) the cost of

purchasing tail insurance coverage for Hahnemann residents who chose to continue their training

with Tower; (b) an amount necessary, with agreement of CMS, to discharge and satisfy any

potential claims for overpayment liability with respect to Hahnemann’s Medicare provider

number arising prior to closing; (c) cure costs associated with assigned contracts; and (d) other

indemnifiable losses incurred by Tower. [Appx. 121 to 122].

             On July 19, 2019, the Court entered the Order (I)(A) Establishing Bidding Procedures

Relating to the Sale of the Debtors’ Resident Program Assets, Including Approving a Break-Up

Fee, (B) Establishing Procedures Relating to the Assumption and Assignment of Certain

Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form and

Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed

Sale [Appx. 267 to 324] approving, among other things, certain bidding procedures (the

“Bidding Procedures”) in connection with the Residency Program Sale Motion.

             B.         The Auction and Winning Bid

             The Debtors received more than one qualified bid, and accordingly conducted an Auction

on August 8, 2019. At the conclusion of the Auction, the Debtors, in consultation with the

Official Committee of Unsecured Creditors (the “Committee”), designated Jefferson as the

Successful Bidder, with an asset purchase agreement (the “Jefferson APA”) reflecting an

aggregate purchase price of $55,000,000, and the Stalking Horse Bidder was selected as the

Back-Up Bidder (as defined in the Bidding Procedures), with an aggregate purchase price of

$51,000,000. [Appx. 338 to 493].

             While structurally similar to the Stalking Horse APA, in addition to the significant

increase in purchase price, the Jefferson APA includes a material difference with respect to tail

                                                      7
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 13 of 29 PageID #: 2899



insurance for residents. The Stalking Horse APA did not address tail insurance coverage for

current and former residents of Hahnemann, other than those certain residents who chose to

continue their training with the Stalking Horse Bidder. Under the Jefferson APA, however, the

Debtors covenanted, contingent upon closing of the Sale, to purchase tail insurance coverage for

all residents, as a deliverable at closing. [Appx. 357]. The Jefferson APA also includes, as a

separate component of the purchase price and in addition to the Escrow Amount, up to

$1,000,000 to reimburse the Debtors for the cost of obtaining such tail insurance. [Appx. 351].

             C.         The Consortium

             Hahnemann is a safety-net hospital that has provided care to one of the most at-risk

patient populations in Philadelphia.       Although there was significant public concern at the

beginning of the Chapter 11 Cases about the potential impact of Hahnemann’s anticipated

closure on patients, the actual impact on patient care has been diminished, due in large part to the

coordinated and focused efforts of other local hospitals, including in particular Jefferson, Temple

and Einstein, to ensure continuity in care to patients historically cared for at Hahnemann. [Appx.

839, 863 to 864].

             Hahnemann is physically located in the geographic center of Philadelphia. Jefferson’s

primary hospital is located six blocks east and four blocks south of Hahnemann; Temple is less

than 3.5 miles away; Einstein is less than 6 miles away. As a result of this physical proximity,

the members of the Consortium are the logical and natural choices for patients who were

previously seen at Hahnemann. [Appx. 839].

             The Consortium is also already employing a significant number of former Hahnemann

employees including, without limitation, nearly 300 of Hahnemann’s 583 residents plus a

significant number of other former Hahnemann employees. [Appx. 863]. In short, a significant

portion of the patient services that were historically provided by Hahnemann are now being

                                                   8
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 14 of 29 PageID #: 2900



provided by members of the Consortium. Consortium members are treating former Hahnemann

patients, in many cases using former Hahnemann doctors.                Without the formality of an

acquisition, the Consortium has assumed critical components of the legacy Hahnemann

operations. [Appx. 863 to 864]

             Through this transaction, the Consortium seeks to formally undertake the last significant

aspect of Hahnemann’s legacy operations – its Residency Programs. Upon closing of the Sale,

the Consortium will, for all practical purposes and in all material ways, have assumed

responsibility for Hahnemann patient care and graduate medical education training operations.

             D.         The Bankruptcy Court’s Ruling

             CMS filed objections several objections in connection with the Residency Program Sale

Motion, [Appx. 98 to 109, 325 to 337, 494 to 557, and 558 to 561], generally raising the same

arguments CMS now raises on appeal.              The Bankruptcy Court conducted a hearing over

September 4, 2019 and September 5, 2019. The Debtors introduced evidence through two

witnesses at the hearing, J. Scott Victor, the Debtors’ investment banker, and Allen Wilen, the

Debtors’ Chief Restructuring Officer.          [Appx. 814 to 857].     Jefferson introduced evidence

through its witness, Laurence Merlis, Jefferson’s executive vice president. [Appx. 860 to 878].

Significantly, neither CMS nor any other objecting party introduced any evidence at the hearing.

The Bankruptcy Court issued a comprehensive ruling on September 5, 2019 overruling CMS’s

objections and granting the Residency Program Sale Motion. [Appx. 999 to Appx. 1090].

             The Bankruptcy Court ruled that Hahnemann’s Medicare provider agreement does not

meet the standard established by the Third Circuit Court of Appeals to constitute an executory

contract. [Appx. 1009]. Instead, the Bankruptcy Court held that it is a statutory entitlement that

may be sold pursuant to section 363 of the Bankruptcy Code, free and clear of claims and

interests, including successor liability. [Appx. 1010].

                                                     9
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 15 of 29 PageID #: 2901



             The Bankruptcy Court also concluded, from the evidence before it, that Hahnemann

remains in business and continues to provide medical services. [Appx. 1010]. The Bankruptcy

Court also ruled that an asset purchase agreement is a valid form of CHOW and that CMS has

recognized asset purchase agreements as a change of ownership in the past. [Appx. 1010]. On

September 10, 2019, the Bankruptcy Court entered the Sale Order. [Appx. 562 to 790].

                                      SUMMARY OF ARGUMENT

             The Bankruptcy Court carefully considered and correctly overruled CMS’s objections in

approving the Sale and entering the Sale Order. CMS neither presented any evidence nor

meaningfully refuted any of the Debtors’ evidence, and thus cannot credibly or successfully

challenge the Bankruptcy Court’s factual findings. The Bankruptcy Court properly determined

that Hahnemann’s Medicare provider agreement is a statutory entitlement, and not an executory

contract. The Bankruptcy Court properly concluded that the Sale to Jefferson constitutes a

CHOW under applicable Medicare statutes and regulations. The Bankruptcy Court properly

concluded that Hahnemann’s Medicare provider agreement was not terminated, and that

Hahnemann remained in business.             Accordingly, the Bankruptcy Court properly overruled

CMS’s objections and entered the Sale Order, and its decision should be affirmed in all respects.

                                              ARGUMENT

I.           THE   BANKRUPTCY   COURT    CORRECTLY   CONCLUDED THAT
             HAHNEMANN’S MEDICARE PROVIDER AGREEMENT IS A STATUTORY
             ENTITLEMENT THAT MAY BE SOLD UNDER SECTION 363 OF THE
             BANKRUPTCY CODE, AND NOT AN EXECUTORY CONTRACT

             A.         Hahnemann’s Medicare Provider Agreement is a Statutory Entitlement

             The Bankruptcy Court correctly ruled that Hahnemann’s Medicare provider agreement is

not a contractual relationship, but a statutory entitlement. In reaching this conclusion, the

Bankruptcy Court relied on substantial case law, including circuit-level decisions in both the



                                                    10
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 16 of 29 PageID #: 2902



Ninth and Eleventh circuits holding that Medicare programs are statutory entitlements and not

contracts. [Appx. 1,008 to 1,010], referencing PAMC, Ltd. v. Sebelius, 747 F.3d 1214, 1221

(9th Cir. 2014) and Memorial Hosp. v. Heckler, 706 F.2d 1130, 1136 (11th Cir. 1983). These

cases confirm that a Medicare program is not contractual, consistent with the position CMS took

in those cases. In fact, virtually every court to have actually considered the issue has determined

that Medicare provider agreements are not contracts. See, e.g., Hollander v. Brezenoff, 787 F.2d

834, 838-39 (2d Cir. 1986); Germantown Hospital & Medical Center v. Heckler, 590 F.Supp. 24

(E.D. Pa. 1983), aff’d, Germantown Hospital & Medical Center v. Schweiker, 738 F.2d 631 (3d

Cir. 1984); In re Kings Terrace Nursing Home and Health Related Facility, 1995 WL 65531

(Bankr. S.D.N.Y. 1995), aff’d, 184 B.R. 200 (S.D.N.Y. 1995); and In re B.D.K. Health

Management, Inc., 1998 WL 34188241, Case No. 98-00609 (Bankr. M.D. Fla. Nov. 16, 1998)

             The BDK decision, relied upon by the Bankruptcy Court in reaching its decision, is the

only bankruptcy-court or bankruptcy-related decision to have actually analyzed the issue and

ruled on whether a provider agreement is a statutory entitlement or an executory contract. In

BDK, the Florida bankruptcy court held that a Medicare provider agreement is a statutory

entitlement that may be sold under section 363 of the Bankruptcy Code free and clear of any

successor liability obligations. BDK, 1998 WL 34188241 at *6-7.

             CMS relies on In re University Medical Center, 973 F.2d 1065 (3d Cir. 1992) in an

attempt to rebut the weight of authority on this point. This reliance is misplaced. In University

Medical Center, the issue of whether a provider agreement is an executory contract was

presumed but never actually considered by the Court. The Third Circuit Court of Appeals never

analyzed the issue and the statement regarding such status, which appears in a footnote, is

nothing more than dicta. Moreover, such dicta ignored contrary precedent. Cf. Germantown



                                                   11
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 17 of 29 PageID #: 2903



Hosp. & Med. Ctr. v. Heckler, 590 F. Supp. 24, 30-31 (E.D. Pa. 1983) (“There is no contractual

requirement requiring [CMS] to provide Medicare reimbursement. Rather, upon joining the

Medicare program, providers gain a statutory entitlement to reimbursement.”), aff’d 738 F.2d

631 (3d Cir. 1984). CMS’s assertion that University Medical Center stands as binding precedent

in the Third Circuit is simply wrong. Dicta does not constitute binding precedent. See, e.g., In

re Access Beyond Technologies, Inc., 237 B.R. 32 (Bankr. D. Del. 1999).

             In the absence of actual precedent dictating a ruling, the Bankruptcy Court properly

considered the evidence before it to determine whether Hahnemann’s Medicare provider

agreement constitutes an executory contract. The Bankruptcy Court applied established and

undisputed case law regarding what constitutes an executory contract, noting in its ruling as

follows:

                  An executory contract is a contract under which the obligation of both the
                  bankrupt and the other party to the contract are so under-performed that the
                  failure of either to complete performance would constitute a material breach
                  excusing the performance of the other. Thus, unless both parties have un-
                  performed obligations that would constitute a material breach if not
                  performed the contract is not executory under section 365.

Appx. 1,009; see also, In re Exide Technologies, 607 F.3d 957, 962 (3d. Cir. 2010) (“Congress

intended the term to mean a contract ‘on which performance is due to some extent on both

sides’”), citing H.R. Rep. No. 95-595, 347 (1977), 1978 U.S.C.C.A.N. 5787, 5963 and In re

Columbia Gas Sys. Inc., 50 F.3d 233, 239 (3d Cir. 1995).

             The Bankruptcy Court correctly determined that it was not bound by the Third Circuit’s

dicta in University Medical Center because, as the Bankruptcy Court noted, “it simply was not

an issue in University Medical Center.” [Appx. 1009 to 1010]. The Bankruptcy Court applied

the Columbia Gas standard to the relationship between Hahnemann and CMS and correctly

concluded that Hahnemann’s Medicare provider agreement is not an executory contract. See,


                                                      12
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 18 of 29 PageID #: 2904



e.g., Exide, 607 F.3d at 962 (in determining whether a contract is executory, courts must look to

whether material unperformed obligations existed on both sides at the time of the bankruptcy

filing); In re SuperMedia, Inc., 2013 WL 5567838, at *3, Case No. 13-10545(KG) (Bankr. D.

Del. Oct. 9, 2013) (same). Indeed, the “contract” in question, a one-page document that was

introduced into evidence and considered by the Bankruptcy Court, merely incorporates the

Medicare statutory and regulatory scheme, but does not create any material obligations.2 [Appx.

1,091].

             Having correctly determined that the provider agreement is not an executory contract, the

Bankruptcy Court correctly noted that it is a statutory entitlement that Hahnemann may sell

pursuant to section 363 of the Bankruptcy Code. See e.g., In re Tak Communications, 985 F.2d

916 (7th Cir. 1993) (government licenses may fall within the scope of property of a debtor’s

bankruptcy estate); In re Fugazy Express, Inc., 124 B.R. 426 (S.D.N.Y. 1991) (same).

             B.         The Affordable Care Act’s Redistribution Scheme is Inapplicable

             CMS argues that the Sale “subverts the Congressionally-mandated public redistribution

process” because “Congress mandates that the Secretary redistribute the Residency Positions

previously held by Hahnemann, a closed provider, according to a statutory order of priority.”

CMS Opening Brief, at p. 24, citing 42 U.S.C. § 1395ww(h)(4)(H)(vi) (section 5506 of the

Affordable Care Act, or ACA).



2
             See also, Samuel R. Maizel and Jody A. Bedenbaugh, The Medicare Provider Agreement: Is It a Contract
             or Not? Any Why Does Anyone Care?, The Business Lawyer, Vo. 71, Fall 2016, at 1207 (“For thirty years,
             the United States Government has successfully argued in federal district and circuit courts nationwide that
             the [Medicare Provider Agreement] is not a contract between the Government, on the one hand, and
             various providers of healthcare services or goods on the other hand . . . . How the Medicare Provider
             Agreement could be a contract inside of bankruptcy and not a contract outside of bankruptcy is hard to
             fathom, because the Bankruptcy Code does not define the term ‘contract’ and precedent holds that
             applicable non-bankruptcy law controls the property rights held by a debtor in bankruptcy.” (footnotes
             omitted).



                                                            13
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 19 of 29 PageID #: 2905



             As quoted by CMS, section 5506 of the ACA only becomes applicable “in the case where

a hospital . . . with an approved medical residency program closes.” CMS Opening Brief, at

p. 24. CMS’s entire legal argument, accordingly, is predicated on a key factual finding – that the

hospital had closed – which the Bankruptcy Court, as discussed below, found was not the case.

             Simply put, CMS wrongly equates “closing” with “closed.” At the time of the hearing

before the Bankruptcy Court, the uncontroverted evidence presented to the Bankruptcy Court

demonstrated that Hahnemann was not yet closed. While such a closure in the future was

contemplated, and indeed the Debtors had been and to this day continue working to implement

and effectuate such a closure, the evidence before the Bankruptcy Court was sufficient to support

a factual finding that Hahnemann was still conducting business and thus was not closed. CMS’s

entire argument related to section 5506 of the ACA fails because the Bankruptcy Court did not

conclude that Hahnemann was closed and, as noted below, CMS cannot successfully challenge

this factual finding, especially as it failed to offer any evidence in support of its position before

the Bankruptcy Court. As discussed below, CMS’s attempt, in its opening brief, to introduce

new evidence that it failed to present in its case before the Bankruptcy Court, should be given no

weight. See In re Application of Adan, 437 F.3d 381 (3d Cir. 2006) (“Rule 10(e)(2) allows

amendment of the record on appeal only to correct inadvertent omissions, not to introduce new

evidence.”)

II.          THE BANKRUPTCY COURT CORRECTLY CONCLUDED THAT THE SALE
             IS PERMISSIBLE UNDER APPLICABLE MEDICARE STATUTES AND
             REGULATIONS

             Although the Debtors do not concede it was necessary for the Bankruptcy Court to have

concluded that the Sale constitutes a CHOW under the Medicare statutes and regulations, its

decision on this point was likewise sound and should be affirmed.



                                                  14
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 20 of 29 PageID #: 2906



             A.         42 C.F.R. § 489.18 Does Not Limit Assignments of Provider Agreements

             CMS incorrectly argues, as it did before the Bankruptcy Court, that 42 C.F.R. § 489.18

provides the only method for assignment of a Medicare provider agreement and that the Sale

fails to comply with that regulation. 42 C.F.R. § 489.18, entitled “Change of ownership or

leasing: Effect on provider agreement,” provides, in pertinent part, that:

             (a)        What constitutes change of ownership —

                        ...

                        (3) Corporation. The merger of the provider corporation into another corporation,
                        or the consolidation of two or more corporations, resulting in the creation of a
                        new corporation constitutes change of ownership. Transfer of corporate stock or
                        the merger of another corporation into the provider corporation does not
                        constitute change of ownership.

             ...

             (c)        Assignment of agreement. When there is a change of ownership as specified in
                        paragraph (a) of this section, the existing provider agreement will automatically
                        be assigned to the new owner.

42 C.F.R. § 489.18 (a) and (c).

             The plain language of this regulation makes clear its purpose and intent – to provide that

certain transactions that a corporation may undertake constitute changes of ownership, and to

make clear that a provider agreement is automatically assigned when one of those transactions

occurs. This regulation exists because, in ordinary transactions outside of bankruptcy, a change

of ownership transaction triggers administrative filing requirements, and a change of ownership

that involves assignment of a provider agreement imposes on the purchaser ongoing

responsibility for Medicare liabilities. In those cases, providing for automatic assignment of a

provider agreement serves CMS’ interests. CMS asserts, instead, unreasonably interprets section

489.18 to dictate that the only circumstance through which a provider agreement may be

assigned is a change of ownership described in the regulation. CMS’ interpretation of the

                                                       15
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 21 of 29 PageID #: 2907



regulation presents a classic logical fallacy and should not be sustained. Specifically, just

because a change of ownership always results in transfer of a provider agreement does not mean

that provider agreements are only transferred in connection with a change of ownership.

             CMS’s argument is also unsupported by the Social Security Act or the regulations. The

Social Security Act contains extensive provisions regarding hospitals’ qualifications to hold

provider agreements, see e.g., 42 U.S.C. § 13955cc, but CMS fails to point to any statutory

provision limiting the situations in which provider agreements may be transferred.                    CMS

regulations and the provider agreement itself echo the statutory provisions regarding hospitals’

qualification to hold provider agreements, see 42 C.F.R. § 489.20, but they, too, are not limiting

with respect to transferability. And, of course, any limitation on the transferability of a provider

agreement would “establish[] or chang[e] a substantive legal standard governing . . . payment for

services, or the eligibility of . . . entities . . . to furnish or receive services or benefits under [title

XVIII of the Social Security Act]” and therefore must be “promulgated by the Secretary by

regulation.” Social Security Act § 1871(a)(2). CMS has not identified any action by the

Secretary of the U.S. Department of Health and Human Services to establish such limitation by

regulation, and CMS cannot establish it by fiat here.

             CMS’s argument is also belied by its own sub-regulatory guidance and practice. In sub-

regulatory guidance, CMS has written that a “provider may undergo a financial or administrative

change that it considers to be a [change of ownership], but does not meet the regulatory

definition identified in § 489.18,” and that CMS’ Regional Office can then make a determination

of whether a change of ownership has occurred. CMS, Program Integrity Manual, ch. 15,

§§ 15.7.7.1, 15.7.7.1.1.       In related guidance regarding filings that accompany changes of

ownership, CMS instructs that “[m]ost of the events described [in a list similar to 42 C.F.R.



                                                    16
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 22 of 29 PageID #: 2908



§ 489.18] represent common forms of changes of ownership, but are not intended to represent an

exhaustive list.” CMS, Provider Reimbursement Manual, pt. 1, ch. 15, § 1500. For CMS to

assert in these proceedings that a change of ownership cannot occur outside of the transaction

types described in 42 C.F.R. § 489.18, despite having posted detailed guidance to the contrary, is

untenable.

             In practice, and on a regular basis, hospitals acquire each other not through transactions

described in 42 C.F.R. § 489.18, but through asset sales. On a regular basis, CMS recognizes

those transactions to be changes of ownership that involve a transfer of the seller’s Medicare

provider agreement. [Appx. 520]. Were CMS’s argument correct – if the transactions described

in section 489.18 constitute the only route to a change of ownership and assignment of a

Medicare provider agreement – CMS’s routine recognition of asset sales as changes of

ownership that result in provider agreements’ transfer would be unlawful. To this point, CMS

appears to apply a newly devised standard that considers transactions that involve a sale of

substantially all of a provider’s assets to be changes of ownership. But that standard has no basis

in statute or regulation, and if developed and applied outside of the formal rulemaking process

would be a violation of section 1871(a)(2) of the Social Security Act3 – not to mention an

unreasonable interpretation of a regulation the meaning of which is plain on its face.

             B.         The Bankruptcy Court Correctly Concluded that the Sale Complies with 42
                        C.F.R. § 489.18 and is a CHOW

             The Bankruptcy Court correctly concluded, from the evidence before it, that the Sale

constituted a CHOW so as to comply with section 489.18. As noted above, while 42 C.F.R.

§ 489.18 describes two forms of corporate change of ownership (merger and consolidation),

CMS’s own practices and precedent make clear that this list is not exclusive. CMS’s own sub-

3
             42 U.S.C. § 1395hh.



                                                    17
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 23 of 29 PageID #: 2909



regulatory guidance makes clear that changes of ownership may include transactions in which

“two or more Medicare-enrolled entities combine,” in which a “provider may undergo a[nother]

financial or administrative change,” in which “the new owner is accepting assignment of the

Medicare assets and liabilities of the old owner,” and in which a “new owner may propose to

relocate the provider.”       CMS, Program Integrity Manual, ch. 15, §§ 15.7.7.1.1, 15.7.7.1.2,

15.7.7.1.3.

             The evidence presented to the Bankruptcy Court in support of the Sale, which CMS did

not challenge and as to which CMS offered no evidence of its own, was more than sufficient to

establish that the Sale constitutes a CHOW. The Sale will involve assignment of Medicare assets

and, subject to a conventional cap regularly agreed by CMS in bankruptcy proceedings,

Medicare liabilities. Upon closing of the Sale, the Consortium will have taken over the last

remaining vestiges of Hahnemann’s operations – its remaining graduate medical education

program assets. The fact that such operations are being conducted from the Consortium’s

locations, rather than buildings historically operated by Hahnemann, does not materially alter

this determination.

III.         THE   BANKRUPTCY  COURT    CORRECTLY   CONCLUDED THAT
             HAHNEMANN REMAINED IN BUSINESS AND THAT ITS MEDICARE
             PROVIDER AGREEMENT HAD NOT BEEN TERMINATED

             The Bankruptcy Court correctly determined that Hahnemann remained in business and

was thus able to proceed with the Sale. As set forth above, the Bankruptcy Court’s factual

determinations are subject to the deferential “clear error” standard of review, which CMS cannot

overcome in this case.

             It is critical to note that CMS chose not to introduce any evidence to the Bankruptcy

Court on this (or any other) issue. CMS had the opportunity to present evidence, but chose not to.

Accordingly, the Bankruptcy Court properly considered the only evidence presented to it on this

                                                  18
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 24 of 29 PageID #: 2910



point, which was the testimony of Allen Wilen, the Debtors’ Chief Restructuring Officer. Mr.

Wilen testified that Hahnemann was still in business and conducting business operations. [Appx.

833]. CMS’s current challenge to the Court’s factual determination on this point falls flat,

especially when viewed against the backdrop of CMS’s decision not to introduce any evidence to

the Bankruptcy Court.

             Seeking a second bite at the apple, in its opening brief CMS improperly seeks to

introduce substantial new evidence to this Court on appeal that was not presented to the

Bankruptcy Court in connection with its decision on the Sale Order. Indeed, CMS’s opening

brief includes references to (1) an earlier motion filed by the Debtors in connection with the

anticipated closure of Hahnemann, (2) statements on Hahnemann’s website, (3) a report filed by

the Patient Care Ombudsman for Hahnemann, (4) the website of the Federation of State Medical

Boards, (5) an October 1, 2019 survey by the Pennsylvania Department of Health (the “DOH”),

and (6) an October 4, 2019 termination letter from CMS to Hahnemann purportedly involuntarily

terminating Hahnemann’s participation in the Medicare program. CMS Opening Brief, at pp.

15-16. Incredibly, CMS failed to present any of this evidence to the Bankruptcy Court in

connection with the evidentiary hearing below. To present such facts in its brief on appeal is

improper, and such evidence should be given no weight by this Court in analyzing the

Bankruptcy Court’s decision. See Adan, supra at n.3 (“we will not consider new evidence on

appeal absent extraordinary circumstances. . . .”) CMS’s inclusion in its brief of evidence that

did not even exist at the time the Bankruptcy Court issued its ruling (i.e., the October 1, 2019

DOH Survey and the October 4, 2019 CMS letter) is even more outrageous.

             The Bankruptcy Court made a factual determination based on the evidence presented to

it. CMS had ample opportunity to present evidence but chose not to. This Court should not



                                                  19
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 25 of 29 PageID #: 2911



consider evidence that CMS presents for the first time in its briefing on appeal but either chose

not to introduce at trial or that did not even exist at the time of trial. Because CMS cannot point

to any clear error by the Bankruptcy Court in issuing its factual conclusions based on the

evidence actually before it, the Bankruptcy Court’s ruling that Hahnemann remained open

should be affirmed.

IV.          THE BANKRUPTCY PROPERLY EXERCISED ITS JURISDICTION IN
             APPROVING THE SALE AND OVERRULING CMS’S OBJECTIONS

             The Bankruptcy Court properly exercised its subject matter jurisdiction in determining

that Hahnemann’s Medicare provider agreement and provider number were assets of the

bankruptcy estate that could be sold to Jefferson pursuant to section 363 of the Bankruptcy Code,

and that the Sale constitutes a CHOW under applicable Medicare statutes and regulations.

             In challenging the Bankruptcy Court’s exercise of its jurisdiction, CMS relies on the

Social Security Act’s jurisdictional bar, 42 U.S.C. § 405(h), which it quotes as “’[n]o action . . .

shall be brought under section 1331 or 1346 of Title 28 . . .’ ‘except as herein provided.’” CMS

Opening Brief, at pp. 29-30. CMS’s selective and limited recitation of the text of section 405(h)

is misleading. For avoidance of doubt, the full text of section 405(h) is as follows:

                  The findings and decision of the Commissioner of Social Security after a
                  hearing shall be binding upon all individuals who were parties to such
                  hearing. No findings of fact or decision of the Commissioner of Social
                  Security shall be reviewed by any person, tribunal, or governmental agency
                  except as herein provided. No action against the United States, the
                  Commissioner of Social Security, or any officer or employee thereof shall
                  be brought under section 1331 or 1346 of Title 28 to recover on any claim
                  arising under this subchapter.

42 U.S.C. § 405(h).

             Reading the actual text of this statute clearly demonstrates the fatal flaw in CMS’s

jurisdictional argument. The first two sentences, by the plain language, only apply to findings

and decisions by the Commissioner of Social Security after a hearing. These prohibitions have

                                                     20
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 26 of 29 PageID #: 2912



no bearing on the instant case because there was never a hearing, let alone any findings or

decisions, by the Commissioner of Social Security. The Bankruptcy Court’s entry of the Sale

Order and its rulings in connection therewith cannot constitute a review of “findings of fact or

decision of the Commissioner” because no such findings or decisions were ever made.

             Moreover, the final sentence of section 405(h), from which CMS’s quotation is derived,

clearly, by its plain language, only apply to actions brought against the Commissioner of Social

Security, or an officer or employee thereof, to recover on a claim under the Medicare laws. See,

e.g., Matter of Benjamin, 932 F.3d 293, 296-98 (5th Cir. 2019) (interpreting section 405(h) by its

plain language to not only preclude actions under section 1331 or 1346, but not to include a

jurisdictional bar in bankruptcy). No action was ever brought against the Commissioner, an

officer or employee thereof, or anyone else, to recover on a claim arising under the Medicare

laws. CMS’s argument that section 405(h) bars a bankruptcy court, or any federal court, from

interpreting Medicare statutes and regulations and applying them in the context of a bankruptcy

case cannot be supported by the plain language of the statute. This Court should find that the

Bankruptcy Court’s rulings reflected a proper exercise of the Bankruptcy Court’s jurisdiction.

V.           CMS’S UNILATERAL ACTIONS SHOULD NOT PROHIBIT HAHNEMANN
             AND JEFFERSON FROM CLOSING ON THE SALE

             As noted above, in its opening brief, CMS seeks to introduce evidence that was not

before the Bankruptcy Court in furtherance of its argument that the Bankruptcy Court’s

determination that Hahnemann continued to conduct business was clearly erroneous. Among

other things, CMS acknowledges that “[o]n October 4, 2019, CMS issued a termination letter to

Hahnemann, finding that it had voluntarily terminated its Medicare participation effective of

September 6, 2019, and involuntarily terminating Hahnemann’s participation in Medicare

effective October 22, 2019.” CMS’s Opening Brief, at p. 16.


                                                   21
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 27 of 29 PageID #: 2913



             As a threshold matter, Hahnemann notes that such actions by CMS or other parties after

issuance of the Sale Order should have no bearing on Hahnemann’s ability to close on the Sale

with Jefferson. Notably, paragraph 35 of the Sale Order provides as follows:

                  Provided that the Closing occurs within seven calendar days following the
                  effectiveness and enforceability of this Order, the findings of fact and
                  conclusions of law set forth in this Order shall, for all purposes related to
                  the Order and the Transaction, be deemed to have been made as of the
                  Closing.

[Appx. 587]. Accordingly, so long as Hahnemann and Jefferson close on the sale within seven

calendar days of the conclusion of this appeal and the termination of the current stay pending

appeal, the parties will be able to treat the Bankruptcy Court’s factual findings, including with

respect to the operational status of Hahnemann and the validity and transferability of

Hahnemann’s Medicare provider agreement, as in effect on the date of closing.4

             Indeed, Hahnemann relies on its ability to close pursuant to paragraph 35 of the Sale

Order as it defends this appeal, given that CMS has taken action since entry of the Sale Order

that would otherwise jeopardize the sale. While the Debtors raised concerns regarding the

potential impact of changed circumstances in their opposition to CMS’s request for a stay

pending appeal, the Debtors have nonetheless continued with the good faith understanding that a

stay of the Sale Order during the pendency of this appeal will not ultimately inhibit the parties’

ability to close on the Sale once the Sale Order and the Bankruptcy Court’s rulings are affirmed.

             Notwithstanding the foregoing, the Debtors have recently learned that, in addition to

issuing a termination notice, and notwithstanding the pendency of this appeal, on November 1,

2019, CMS announced the opening of the application process for teaching hospitals to apply for


4
             The foregoing applies with equal force with respect to actions of the DOH after the entry of the Sale Order
             but prior to its effectiveness in connection with any revocation or termination of Hahnemann’s hospital
             license.



                                                            22
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 28 of 29 PageID #: 2914



Hahnemann’s residency slots that are the subject of the Sale. [Appx. 1092 to 1104]. Specifically,

CMS has proposed a 90-day application period for hospitals to apply for Hahnemann’s residency

slots, notwithstanding the pendency of this appeal. Notably, in its United States’ Emergency

Motion for Stay Pending Appeal of the Sale Order [Docket No. 4 of this appeal], CMS asserted

that “no immediate urgency exists that justifies denial of a stay” and that “the resident slots at

issue are permanent slots that cannot be filled (thus eligible for compensation) until the residents

finish their temporarily-funded residencies. . . Even those slots that open next year will not be

eligible for funding until at least July 1, 2020.” Id. at pp. 24-25. While Hahnemann does not

know CMS’s contemplated timeline, it is possible that CMS will seek to redistribute

Hahnemann’s residency slots prior to the completion of this appeal. Hahnemann accordingly

urges the Court to affirm the Sale Order as expeditiously as possible so that the parties may

proceed with closing without concerns regarding the impact of an intervening redistribution by

CMS of Hahnemann’s residency slots.

                                             CONCLUSION

             The Bankruptcy Court’s ruling and the Sale Order should be affirmed in all respects, and

such other and further relief should be granted in favor of Hahnemann as the Court deems

appropriate.




                                                    23
36145851.6 11/05/2019
Case 1:19-cv-01711-RGA Document 33 Filed 11/05/19 Page 29 of 29 PageID #: 2915



                        BANKRUPTCY RULE 8015(a)(7)(C) CERTIFICATION

             Pursuant to Federal Rule of Bankruptcy Procedure 8015(a)(7)(C), the undersigned

certifies that this brief complies with the 13,000-word limitation set forth in Federal Rule of

Bankruptcy Procedure 8015(a)(7)(B)(i). As calculated by Microsoft Word, this brief contains

6,817 words, excluding the cover page, table of contents and table of authorities.

Dated: November 5, 2019                      SAUL EWING ARNSTEIN & LEHR LLP

                                       By:   /s/ Mark Minuti
                                             Mark Minuti (DE Bar No. 2659)
                                             Monique B. DiSabatino (DE Bar No. 6027)
                                             1201 N. Market Street, Suite 2300
                                             P.O. Box 1266
                                             Wilmington, DE 19899
                                             Telephone: (302) 421-6800
                                             Fax: (302) 421-5873
                                             mark.minuti@saul.com
                                             monique.disabatino@saul.com

                                                     -and-

                                             Jeffrey C. Hampton
                                             Adam H. Isenberg
                                             Aaron S. Applebaum (DE Bar No. 5587)
                                             Centre Square West
                                             1500 Market Street, 38th Floor
                                             Philadelphia, PA 19102
                                             Telephone: (215) 972-7700
                                             Fax: (215) 972-7725
                                             jeffrey.hampton@saul.com
                                             adam.isenberg@saul.com
                                             aaron.applebaum@saul.com

                                             Counsel for Debtors and Debtors in Possession




                                                24
36145851.6 11/05/2019
